Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20   PageID.2948   Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 _________________________________

 IN RE AUTOMOTIVE PARTS                   MASTER FILE NO. 12-md-02311
 ANTITRUST LITIGATION                     HONORABLE SEAN F. COX

 _________________________________

 In re: AUTOMOTIVE WIRE HARNESSES        Case No. 12-cv-00102
 In re: INSTRUMENT PANEL CLUSTERS        Case No. 12-cv-00202
 In re: FUEL SENDERS                     Case No. 12-cv-00302
 In re: HEATER CONTROL PANELS            Case No. 12-cv-00402
 In re: BEARINGS                         Case No. 12-cv-00502
 In re: OCCUPANT SAFETY SYSTEMS          Case No. 12-cv-00602
 In re: ALTERNATORS                      Case No. 12-cv-00702
 In re: ANTI-VIBRATION RUBBER PARTS      Case No. 12-cv-00802
 In re: WINDSHIELD WIPERS                Case No. 12-cv-00902
 In re: RADIATORS                        Case No. 12-cv-01002
 In re: STARTERS                         Case No. 12-cv-01102
 In re: AUTOMOTIVE LAMPS                 Case No. 12-cv-01202
 In re: SWITCHES                         Case No. 12-cv-01302
 In re: IGNITION COILS                   Case No. 12-cv-01402
 In re: MOTOR GENERATORS                 Case No. 12-cv-01502
 In re: STEERING ANGLE SENSORS           Case No. 12-cv-01602
 In re: HID BALLASTS                     Case No. 12-cv-01702
 In re: INVERTERS                        Case No. 12-cv-01802
 In re: ELECTRONIC POWERED STEERING      Case No. 12-cv-01902
        ASSEMBLIES
 In re: AIR FLOW METERS                  Case No. 12-cv-02002
 In re: FAN MOTORS                       Case No. 12-cv-02102
 In re: FUEL INJECTION SYSTEMS           Case No. 12-cv-02202
 In re: POWER WINDOW MOTORS              Case No. 12-cv-02302
 In re: AUTOMATIC TRANSMISSION FLUID     Case No. 12-cv-02402
        WARMERS
 In re: VALVE TIMING CONTROL DEVICES      Case No. 12-cv-02502
 In re: ELECTRONIC THROTTLE BODIES        Case No. 12-cv-02602
 In re: AIR CONDITIONING SYSTEMS          Case No. 12-cv-02702
 In re: WINDSHIELD WASHERS                Case No. 12-cv-02802
 In re: CONSTANT VELOCITY JOINT BOOTS     Case No. 12-cv-02902
 In re: SPARK PLUGS                       Case No. 12-cv-03002
 In re: AUTOMOTIVE HOSES                  Case No. 12-cv-03202
 In re: SHOCK ABSORBERS                   Case No. 12-cv-03302
 In re: BODY SEALING PRODUCTS             Case No. 12-cv-03402
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20             PageID.2949     Page 2 of 12




 In re: INTERIOR TRIM PRODUCTS                    Case No. 12-cv-03502
 In re: BRAKE HOSES                               Case No. 12-cv-03602
 In re: EXHAUST SYSTEMS                           Case No. 12-cv-03702
 In re: CERAMIC SUBSTRATES                        Case No. 12-cv-03802
 In re: POWER WINDOW SWITCHES                     Case No. 12-cv-03902
 In re: AUTOMOTIVE STEEL TUBES                    Case No. 12-cv-04002
 In re: ACCESS MECHANISMS                         Case No. 12-cv-04102
 In re: MINIMODULES                               Case No. 12-cv-04302
 In re: SIDE DOOR LATCHES                         Case No. 17-cv-13005


 THIS DOCUMENT RELATES TO:
 Automobile Dealership Actions


       OPINION AND ORDER DENYING CERTAIN AUTOMOBILE DEALERSHIP
        SETTLEMENT CLASS MEMBERS’ MOTION TO ENFORCE PLANS OF
          ALLOCATION WITH REGARD TO RESERVE FUND ELIGIBILITY

        Before the Court is Automobile Dealership Settlement Class Members’

 (“Members”) Motion to Enforce Plans of Allocation with Regard to Reserve Fund Eligibility

 (See ECF No. 590 in 12-102). The Members include 35 Dealerships under the Wolfe

 Automotive Group, Kings Nissan & Kings Infiniti, and Young Automotive Group LLC

 umbrella. Members seek to share in the pro rata payment from the reserve funds set

 forth in the Plans of Allocation, including those Settlements in which they were not

 Claimants. The Court heard argument on September 22, 2020, and at the conclusion of

 the hearing, took this matter under advisement. For the reasons that follow the Court

 DENIES the motion.

 I. FACTUAL AND PROCEDURAL BACKGROUND

        Members purchased hundreds of thousands of new vehicles containing the

 components parts at issue in this litigation. (See e.g. ECF No. 590 in 12-102, Attachment

 1, Decl. of Emma K. Burton at ¶ 2). Although Members did not submit claims in the

 Rounds 1 and 2 Settlements, they submitted valid Proofs of Claim prior to the January 21,


                                              2
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20              PageID.2950      Page 3 of 12




 2019, Round 3 Settlements filing deadline. (Burton Decl. ¶¶ 3-5). The Claims

 Administrator processed and approved Members’ claims in Round 3.

        According to the Declaration of Scott DiCarlo, the Senior Project Manager with the

 Claims Administrator, (ECF No. 593 in 12-102), ,Round 1 Settlements resulted in

 approximately $58 million from 23 separate settlement classes arising from settlements

 with 10 defendants. (ECF No. 397 in 12-102). For example, Defendant Hitachi

 Automotive Systems, Ltd.’s settlement involved nine parts and, therefore, nine different

 settlement classes. (See e.g. Notice of Motion and Memorandum of Law in Support for

 Preliminary Approval of Proposed Settlement with Hitachi Automotive Systems, Ltd.

 and Provisional Certification of Settlement Classes, 2:12-cv-00702, ECF Doc. No. 35,

 Attach. 1 - Settlement Agreement (E.D. Mich. Apr. 3, 2015). Moreover, the class periods

 identified for each of the Hitachi Round One settlement classes differ from settlement

 classes in other settlements because each settlement is based on factors relating to the

 defendant, parts, and conduct at issue. Id. Pursuant to the court-approved notice,

 dealerships had until March 31, 2016, to file a valid proofs of claim.

        The notices authorized by the Court for the Round One settlements alerted

 automobile dealerships that they would only share in those settlements if they filed a valid

 Proof of Claim by March 31, 2016:

        To remain in the Settlement Classes, you do not need to take any further
        action at this time. However, to share in the Settlement Funds, your
        dealership will be required to submit a Proof of Claim form that will be
        available on the Settlement Website at www.AutoDealerSettlement.com,
        and to submit it by March 31, 2016 (for more information see Question 8,
        below). If you choose this option, your dealership will share in the net
        proceeds of the proposed Settlements if its Proof of Claim is timely, valid,
        and your dealership is entitled to a distribution under the Plans of Allocation
        (described below in response to Question No. 9) and if and to the extent
        that the proposed Settlements are approved by the Court. Your dealership
        will be bound by the judgment and release to be entered by the Court as


                                               3
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20              PageID.2951      Page 4 of 12




        described below (the “Judgment”). To be valid, your dealership’s request
        must contain the information required by the Proof of Claim form and be
        postmarked, or submitted electronically, by March 31, 2016.

 (See e.g. 2:12-cv-00102, ECF Doc. No. 394, p. 4). The notice clearly informs the

 recipients that sharing in the settlement proceeds requires a timely Proof of Claim.

        Round 2 Settlements involved 40 separate classes, 10 defendants, and

 $125,000,000. To participate in the Round Two Settlements, dealerships were required

 to file a Proof of Claim by April 28, 2017. The notice that follows instructed dealerships

 how to proceed using the same language used in Round 1, and set a submission date of

 April 28, 2017. It likewise informed class members, “In order to receive payment, you

 need to file a valid claim.” (See ECF No. 503 at 3 in 12-102, Order Authorizing

 Dissemination of Class Notice and Scheduling Hearing for Final Approval of

 Settlements; ECF No. 499 at 29, Motion for Final Approval of Settlements (Second

 Group).

        In sum, each settlement with a Defendant resulted in one or more settlement

 classes because each part sold by a Settling Defendant created a separate settlement

 class. (See e.g. Doc. No. 397 p. 15 in 12-102). Also the class periods identified in the

 settlement classes were not uniform. Because of the large number of settlements as well

 as the number of Defendants in this litigation, Class Counsel opted to defer notice and

 the corresponding claims process until Class Counsel determined that an appropriate

 number of settlements occurred. Only after multiple settlements were reached did Class

 Counsel request leave to provide notice.

        This procedure, which was approved by the Court, kept expenses lower.

 Moreover, under the settlement plans approved by the Court, after class members

 submitted claims they were permitted to “rely on that Proof of Claim and do nothing


                                               4
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20                 PageID.2952      Page 5 of 12




 further to participate” in future settlements with Defendants. Consequently, claims

 submitted in earlier rounds were automatically processed in subsequent rounds.

        To date, settlements have been aggregated four times with four corresponding

 notice periods. With each round of settlements, Class Counsel requested that reserve

 funds be set aside “for future allocation and distribution to eligible Settlement Class

 members.” (See ECF No. 519-1 in 12-101 at 78). The reserve funds were created to

 account for “information not currently available about affected, parts, models, and

 brands,” and any funds not needed for the stated purpose would be “distributed on a pro

 rata basis to members of the Settlement Classes in their respective cases.” (ECF No.

 443 in 12-102).

        After Class Counsel requested permission to distribute the reserve funds from the

 first three rounds of settlements, Members contacted Class Counsel and the Claims

 Administrator regarding the distribution. (ECF No. 590 in 12-102, Decl. of Emma K.

 Barton, ¶¶ 8,9). A follow-up phone call between Members and the Claims Administrator

 confirmed that it was not clear whether Members were eligible to receive reserve funds

 from all the settlements, and the Claims Administrator offered to raise the reserve fund

 eligibility with Class Counsel. (Id. Barton Decl. ¶ 9). On July 10, 2020, Class Counsel

 notified Members that they were not eligible for reserve funds from Rounds 1 and 2

 Settlements. Although subsequent discussions took place, the Members and Class

 Counsel did not reach an agreement as to Members’ eligibility.

        In sum, the parties disagree as to whether Members, as members of the

 settlement classes in Rounds I and 2 Settlements that did not file claims and did not

 receive any portion of the initial distribution, are entitled to receive a pro rata share of the

 Reserve Funds.


                                                 5
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20              PageID.2953      Page 6 of 12




 II. ANALYSIS

        A. Members Are Not Entitled to a Share of the Cumulative Reserve Funds for
        Which They Were Not Claimants Under the Allocation Plan

        The parties disagree as to whether Members are entitled to distributions from the

 Round 1 and Round 2 Settlement reserve funds, which have not yet been made.

 Members contend that a plain reading of the Plans of Allocation shows that all class

 members who submitted valid claims are entitled to their pro rata share of the cumulative

 funds held in reserve. Because Members were identified as settlement class members1

 and filed claims in Round 3 Settlements, they meet the definition. In contrast, Class

 Counsel seeks to restrict reserve fund distribution to a particular round’s claimants.

        The resolution of this dispute does not turn on whether Members were potential

 class members in the first two Settlement Rounds. The court-approved notices advised

 dealerships that they could only receive money from Round 1 and Round 2 Settlements if

 they filed valid claims by the deadlines. Moreover, the Allocation Plans clearly state: “In

 order to receive a payment, you need to file a valid claim.” Members likely had valid

 claims, but they did not file them in accordance with the notices governing Rounds 1 and

 2 Settlements. Moreover, Members did not and have not provided evidence to the Court

 explaining why they failed to file timely proofs of claim. In short, the Court agrees with

 Class Counsel that the allocation of the reserve funds turns on whether a class member



        1
         Members also argue that Class Counsel use of the term–“class members,”
 rather than “claimants” supports their position. The Court disagrees. Class Counsel
 modified the term class member to include “eligible”. Moreover, had Class Counsel
 used claimant, the description would have to be modified by terms such as eligible or
 verified or timely. A claimant is anyone who files a claim, including claims that were
 unverified. The term would not allow anyone who filed a claim to partake in a share of
 the settlements.



                                               6
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20              PageID.2954      Page 7 of 12




 filed claims in those particular settlements, and Class Counsel clearly represented that

 when the reserve funds were distributed it would be to eligible Dealerships. (ECF No.

 519 in 12-101). The reserve funds are not separate from the settlements–but a further

 distribution of existing settlements, for which Members failed to file claims. The

 aggregation of settlements into rounds created by Class Counsel does not alter the

 essential facts.

          B. Principles of Equity and Fairness Do Not Require Allocation of Reserve
             Funds to Members

          The parties disagree as to whether Members’ claims to the reserve funds can be

 characterized as late, and if they are, whether equitable distribution and the fiduciary duty

 owed by Class Counsel to all class members regardless of timing issues requires

 allocation of those reserve funds to Members. The Court discusses the arguments

 below.

                1. Timeliness of Claims

          Members argue that their request for reserve funds is timely because (1) they

 submitted timely claims in Rounds 3 and 4 Settlements, and (2) are not seeking

 recompense from the distributions already made in Rounds 1 and 2 Settlements despite

 being members. The argument falls flat.

          The Court assesses whether claims are late in terms of compliance with claims

 deadlines. Here, Members did not file proofs of claim in the Round 1 Settlements. The

 deadline–March 31, 2016, has long since passed. Likewise, the Round 2 Settlements

 required proofs of claim to be filed by a deadline long since passed–April 28, 2017.

 Although the settlement plans allowed class members submitting claims to rely on their

 proof of claim in future settlements with Defendants, as they were processed



                                               7
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20              PageID.2955      Page 8 of 12




 automatically, there is nothing in the settlement plans that would allow a proof of claim in

 a latter round to relate back to an earlier settlement. Therefore, the Court finds Members’

 claims to reserve funds from Rounds 1 and 2 Settlements are late.

               2. Equitable Considerations

        The parties next argue whether Members should participate in the distribution of

 reserve funds regardless of timing issues. Members assert that given the method by

 which settlement rounds were established, the fiduciary duty owed to Members by Class

 Counsel, and the lack of any resulting prejudice to class members, equities favor allowing

 Members’ participation. Class Counsel argues that the circumstances of this case

 undermine any argument that Members should participate in the distribution of reserve

 funds based on equity and fairness.

        The Supreme Court held that in deciding whether to accept late claims, courts

 consider “all relevant circumstances” including the danger of prejudice to other class

 members, the length of the delay and effect on judicial proceedings, the reason for the

 delay, and whether the late claimant acted in good faith. Pioneer Inv. Servs. v. Brunswick

 Assoc. Ltd., 507 U.S. 380, 395 (1993).

        After considering all of the circumstances and case law relevant to the resolution

 of Members’ position, the Court concludes that there is no justification for the delay and

 allowing Members to participate in the distribution of the reserve funds from Rounds 1

 and 2 would prejudice class members. In In re Dairy Farmers of Am., Inc. Cheese

 Antitrust Litig., No. 09-3690 (N. D. Ill. 2016), for example, the class counsel supported

 allowing nine late-filed claims because the claims processing would not be delayed, and

 the claims were filed within weeks to several months of the deadline. In contrast, DiCarlo,

 a Senior Project Manager for the Claims Administrator, has represented that the delay


                                               8
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20                PageID.2956      Page 9 of 12




 here could last 18 months and would preclude distribution of any money from any

 settlement until every claim was processed. (DiCarlo Decl. ¶ 24). DiCarlo’s detailed

 description of the process by which the allocation plans were used to calculate the pro

 rata shares of dealerships that filed claims, and the painstaking process for valuing the

 claims is uncontested. (DiCarlo Decl., ¶¶ 20, 21). The administrative costs would

 necessarily increase if Members were allowed to participate. In addition, the delay by

 Members here was not months, but years.

        The late claim allowed in In re Orthopedic Bone Screw Prods. Liab. Litig., 246 F.3d

 315, 319-20 (3d Cir. 2001), involved a potential member who did not learn of the

 settlement in time to file the initial registration as required by the claim process, but did

 file a timely proof of claim. The court allowed the claim, and 100 similar claims, observing

 that the claims constituted “a minuscule fraction of the total settlement class,” that the

 inclusion was not prejudicial because the administration and distribution were still

 underway, and the inclusion would neither disrupt nor delay the process. The court

 further found that the individual showed excusable neglect and good faith because he

 had not received direct notice. Id. at 328-29. Again, in the case before this Court,

 Members did not file timely proofs of claim in Rounds 1 and 2, and the evidence

 demonstrates that Members received multiple copies of the Round 1 and Round 2

 Settlement notices via email and hard copy. (ECF No. 593 in 12-102, Class Counsels’

 Response Brief, DiCarlo Decl. ¶¶ 32-34). Members do not contend otherwise.2


        In fact, the Claims Administrator, KCC, identified at least 96 Round 1 settlement
        2


 emails sent to employees of the Wolf Automotive Group, including managers,
 executives, salespeople, and others on September 15, 2015. All were delivered
 successfully. KCC sent 96 Round 2 Settlement notices on September 9, 2016, but 14
 were bounced. KCC then mailed notices to 7 of the 21 listed Wolfe Automotive Group
 dealers in Rounds 1 and 2. (DiCarlo Decl. ¶ 32). KCC identified emails sent to 8


                                                9
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20              PageID.2957     Page 10 of 12




         The late claims filed and allowed by the court in In re Agent Orange Prod. Liab.

  Litig., 69 F. Supp. 1250, 1263 (E.D. N.Y. 1988), caused no significant administrative

  costs, and that court found that late claims would be “de minimus” compared to timely

  claims. In contrast, here, the number of eligible class members would increase

  dramatically, by 1500, because just over 3400 Dealership class members submitted

  claims in Round 1 whereas approximately 5000 submitted claims in Round 3. The Court

  does not find the increase de minimis; it could result in an increase of 50%, depending on

  how the number of claims and dealerships are calculated. (DiCarlo Decl. ¶ 25).

         In addition to the distinctions between the matter at hand and those addressed by

  the cases cited above, the Court recognizes that the reserves were created to account for

  potential changes to the allocation based upon new information about parts and models

  targeted by the conspiracies, not as a back-up to cover late claims. (See DiCarlo Decl. ¶

  2); See also ECF No. 394-1, pp 5-9 in 12-102). Class Counsel made clear that “In the

  event and to the extent that the reserve fund is not needed to cover payments described

  above, any funds remaining in the reserve fund after future allocations will be paid to

  eligible dealerships based on their pro rata share of the settlement funds and the eligible

  claims filed.” Nothing in the reserve fund explanation to the Court suggests that they

  were created to account for the situation in which Members find themselves.




  employees of Young Automotive Group LLC regarding Round 1 Settlement, which were
  delivered successfully. KCC successfully emailed notice of Round 2 Settlements to 21
  employees; eight successfully. KCC mailed paper notice to 8 dealerships in both
  Rounds. The same occurred regarding Kings Nissan and Kings Infiniti, Inc.: 26 emails
  were successfully delivered in Round 1, and 3 emails in Round 2. Paper notices were
  also sent to both dealerships. (Id. at ¶ 34).



                                               10
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20              PageID.2958      Page 11 of 12




         Nor does the Court find Class Counsel has violated its fiduciary duty to protect all

  class members’ interests by arguing against Members. Members contend that Class

  Counsel is protecting early filers at Members’ expense, arguing that Class Counsel has

  measured Members’ interests against so-called “early filers.” Members mischaracterize

  the status of eligible dealerships in Rounds 1 and 2 Settlements–they are timely filers, not

  early filers. Moreover, reserve funds were put in escrow years ago with the stated

  purpose of allowing dealerships with timely proofs of claim to receive an initial advance.

  Considering the amount of time that has passed between the claims deadlines in Rounds

  1 and 2, and distribution of the reserves, as well as the purpose of the reserve funds, the

  Court rejects Members’ position that Class Counsel is not meeting their fiduciary duty to

  class members. Notably, Class Counsel does not take the position that eligible class

  members have some justifiable expectation to a particular payout and would be

  prejudiced on that basis by approval of Members’ late claims. Their position turns on

  factors such as the lack of evidence that Members pursued their claims diligently.

  Deadlines are necessary for finality, and here ignoring those deadlines would delay

  distribution 18 months or more and increase administrative costs. DiCarlo has

  represented to the Court that a distribution of the reserve funds was in the works, likely to

  occur within a month. The claims already have been reviewed, validated, and tabulated.

  The equities do not favor Members, who are not unsophisticated consumers and have not

  even provided an explanation for their delay. They certainly have not established good

  cause for the position in which they find themselves.




                                               11
Case 2:13-cv-02602-SFC-RSW ECF No. 88 filed 09/30/20            PageID.2959      Page 12 of 12




  III. CONCLUSION

        The plan language of the Allocation Plans limited participation in the settlements to

  those class members that filed timely and valid claims. The equities here do not favor

  opening the reserve funds to Members relative to Rounds 1 and 2 Settlements.

  Therefore, the Court DENIES Members’ motion.

        IT IS SO ORDERED.


  Dated: September 30, 2020                        s/Sean F. Cox
                                                   Sean F. Cox
                                                   U. S. District Judge




                                              12
